


110 HR 621 IH: To amend part B of title XVIII of the Social Security Act

U.S. House of Representatives
2007-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 621
		IN THE HOUSE OF REPRESENTATIVES
		
			January 22, 2007
			Mr. Price of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend part B of title XVIII of the Social Security Act
		  to restore the Medicare treatment of ownership of oxygen equipment to that in
		  effect before enactment of the Deficit Reduction Act of 2005.
	
	
		1.Short titleThis Act may be cited as the Home
			 Oxygen Patient Protection Act of 2007.
		2.Restoration of
			 medicare treatment of ownership of oxygen equipment
			(a)In
			 generalSection 1834(a)(5) of the Social Security Act (42 U.S.C.
			 1395m(a)(5)), as amended by section 5101(b) of the Deficit Reduction Act of
			 2005 (Public Law 109–171), is amended—
				(1)in subparagraph
			 (A), by striking (E), and (F) and inserting and
			 (E); and
				(2)by striking
			 subparagraph (F).
				(b)Effective
			 dateThe amendments made by subsection (a) shall take effect as
			 of the date of the enactment of this Act, and shall apply to individuals
			 receiving oxygen equipment before, on, or after December 31, 2005.
			
